PER CURIAM.
Z.C., the mother, timely appeals the trial court’s order terminating her parental rights to her daughter, L.M. It would serve no useful purpose to recite the tragic facts of this case that demonstrate egregious abuse inflicted upon L.M.’s siblings. Suffice it to say that our review of the record supports the trial judge’s conclusion that the termination of Z.C.’s parental rights is in the manifest best interests of L.M. and is the least restrictive means of preventing harm to the child. See M.H. v. Dep’t of Children & Families, 866 So.2d 220 (Fla. 1st DCA 2004). Accordingly, we affirm the judgment.
AFFIRMED.
PLEUS, C.J., GRIFFIN and ORFINGER, JJ., concur.